
	
		I
		111th CONGRESS
		1st Session
		H. R. 4406
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To render nationals of Israel eligible to enter the
		  United States as nonimmigrant traders and investors.
	
	
		1.Nonimmigrant traders and
			 investors from IsraelIsrael
			 shall be considered, for purposes of section 101(a)(15)(E) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)(E)), to be a foreign state described
			 in such section (other than clause (iii) of such section) if Israel extends
			 reciprocal nonimmigrant treatment to nationals of the United States.
		
